PER CURIAM.
William Parrimon appeals the denial of his motion for leave to file a belated motion for postconviction relief. Because we find that Parrimon’s claim is not procedurally barred and that it states a preliminary basis for relief, we reverse and remand. See Ward v. Dugger, 508 So.2d 778 (Fla. 1st DCA 1987) (finding that a prisoner might be entitled to file a belated motion for postconviction relief if the actions of her attorney in failing to provide necessary records frustrated her intention to file such a motion in a timely manner); Steele v. Kehoe, — So.2d -, 1999 WL 343071, 24 Fla. L. Weekly S237 (Fla. May 27, 1999). On remand the trial court shall *153treat Parrimon’s motion as a petition for writ of habeas corpus and proceed according to Ward and Steele.
Reversed and remanded.
ALTENBERND, A.C.J., and WHATLEY and SALCINES, JJ., Concur.